THE THIRTEENTH COURT OF APPEALS

                                   13-13-00487-CV


STEVEN RICHARD RAHL A/K/A JAMES MICHAEL BECKER AND ATLANTIS SOLAR
                               LLC
                                v.
                        MARDEL SOUZA, INC.


                                    On appeal from the
                     357th District Court of Cameron County, Texas
                           Trial Cause No. 2011-DCL-4618-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

December 18, 2014.